IN THE UNITED STATES FEDERAL COURT - RECEIVED
NORTHERN DISTRICT OF IOWA : Aug ~ 3 2000

TATES DISTRICT COURT

united © RN DISTRICT OF IOWA

NORTHE!

IN THE MATTER OF:
JUSTIN PAUL SULZNER
TRUE CCJW MEMBERS
& WATCHTOWER &

BIBLE TRACT SOCIETY

REQUEST FOR IMMEDIATE HEARING
&
REQUEST FOR AN IMMEDIATE
INJUNCTIVE CEASE & DESIST ORDER
CONCERNING MOVEMENTS AND
Plaintiff(s) INFORMATION FLOW

VS.
CASE NO. 20CV61-CJW-MAR
AND CONCERNING:
ODNI - SUB DIRECTORS
& SUBORDINATES &
INTELL. OPERATIVES
Defendant(s)

eet
me ee et ee” eee ie eli ee

COMES NOW, THE PLAINTIFF, AND APPLIES TO THE NORTHERN DISTRICT
COURT FOR HEARING AND INJUNCTIVE ORDERS TO PREVENT ODN! FROM
SURVEILLANCE AND INFORMATION FLOW HINDRANCE and requests as follows:

1. Plaintiff believes ALL information he sends, generates and receives via mail,
email, cell-phone and wireless router and other means is unquestionably
being monitored and hindered by ODNI, its Directors, sub-directors and
subordinates, its intelligence community operatives and / or its contractors
and sub-contractors or any ODNI third party affiliates.

2. Plaintiff has discovered instances where mail has not been delivered to the
proper individuals, phone messages are deleted and he believes the same is
true concerning his electronic messages .

3. Plaintiff believes he correctly discerned what would develop when he
requested an injunctive order on June 15th, 2020 concerning delivery of this

 

Case 1:20-cv-00061-CJW-MAR Document 7 Filed 08/03/20 Page 1 of 3

 
compiaint to Watchtower - CCJW in New York via U.S. Marshal Service. In
the last sixty days, the Plaintiff has called Watchtower - CCJW Worldwide
Legal and U.S. Legal in Warwick, New York no less than 48 times, left more
than 6 telephone messages, sent 4 letters (2 via certified mail) and sent more
than 20 emails and has not yet received one return call or discussed this
matter with the Head of Worldwide Legal, Mr. Paul Polidaro.

. Considering the substance and content of the complaint filed on June
15th, 2020, the Plaintiff believes this is a seriously troubling matter that
Watchtower-CCJW would definitely not ignore or address another time.

. Plaintiff requests an immediate !njunctive Cease and Desist Order preventing
any ODNI employee, its directors, sub-directors and subordinates, its
intelligence community operatives and/ or its contractors and sub-contractors
or any ODNI third party affiliates from electronic and non-electronic monitoring
the actions/movements of Justin Pauli Sulzner and cease from hindering the
free flow of any and all printed or electronic information that Justin Sulzner
generates, sends, receives or produces via USPS, USPS type delivery
services, electronically, via any cell telephone, via any computer or routers he
may personally use in connection with this case and with all personal matters.

. Plaintiff requests an immediate Injunctive Cease and Desist Order preventing
any ODNI employee, its directors, sub-directors and subordinates, its
intelligence community operatives and/ or its contractors and sub-contractors
or any ODNI third party affiliates from electronic and non-electronic monitoring
of the actions/movements of the “true members of the CCJW at World
Headquarters Properties” and cease from hindering of any and all free flow of
printed or electronic information that is sent, produced or received via USPS,
USPS type delivery services, via all electronic devices, via any telephones or
ceil phones, via any computers or routers they may use or by personal means
in connection with this case and in connection with ALL matters generated by
the Watchtower World Headquarters (in New York) and all properties
controlled by Watchtower - CCJW at: Ramapo, Tuxedo, Warwick, Patterson,
Wailkill, Mt. Ebo and any other U.S./Territory owned property not listed.

Case 1:20-cv-00061-CJW-MAR Document 7 Filed 08/03/20 Page 2 of 3

 
7. Plaintiff requests the Court order a copy of the June 15th , 2020 complaint
and these 2 Injunctive Orders immediately served via U.S Marshals with
individual identification verification on the named individuals at Watchtower -
CCJW Worldwide Headquarters in Warwick, New York.

I, JUSTIN PAUL SULZNER, REQUEST THE DISTRICT COURT TO GRANT THIS
REQUEST AND CERTIFY UNDER THE PENALTY OF PERJURY THAT THE
STATED INFORMATION IS TRUE AND CORRECT

/s/ Justin Paul Sulzner DATE: August 3rd, 2020

 

CERTIFICATE OF SERVICE -

| filed the foregoing on August 3rd, 2020
with the Clerk of District Court which will
send notification of such filing to the parties
or attorneys of record.

ATTORNEY PRO SE
BY: /s/ Justin P. Sulzner

Copy to:

Jacob A. Schunk

Assistant U.S. Attorney

111 7th Avenue SE - Box 1
Cedar Rapids, lowa 52401-2101
Ph. 319-363-6333

Case 1:20-cv-00061-CJW-MAR Document 7 Filed 08/03/20 Page 3 of 3

 
